Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Office has carefully considered Applicant’s remarks and accompanying amendments dated 06/25/2020.  Applicant’s amendments to the claims have been entered and are made of record.  The pending claims at this time are 1, 4-6 and 10-27, all of which stand rejected.
Response to Arguments
Applicant’s arguments with respect to current claims 1, 4-6 and 10-27 have been considered but are not persuasive.  Firstly, Applicant argues that- the rejection made  over USPN 4,808,467 issued to Suskind et al. fails to teach each and every element of Claim 1, the independent claim, as amended, because Suskind fails to teach, at a minimum, a fibrous structure comprising a wet-laid fibrous structure comprising a plurality of pulp fibers, wherein spun filaments of a multi-fibrous element web are spun from a die and directly laid on top of the wet-laid fibrous structure. Accordingly, Applicant respectfully submits that Claim 1, as amended, is not anticipated by Suskind. Further, Applicant respectfully submits that Claims 4-5 and 10-26 (Claims 2-3 and 7-9 have been cancelled), as amended, which ultimately depend from Claim 1, as amended, are not anticipated by Suskind. 
	Applicant is incorrect, as Suskind et al do teach that the fibrous layer may be formed by any conventional web manufacturing process. For example, the web may be produced by a wet -laying process, or by air laying, or by other techniques utilized in the Alternatively, one or both webs may be produced on-site and fed directly from the web former to the hydroentangling apparatus without the need for drying or bonding of webs prior to entanglement [column 3, line 37-45].   Therefore, this argument is not found to be persuasive and the rejection made over Suskind et al is maintained.
	Applicant’s arguments with respect to claim(s) Claims 1-6 and 8-27  as obvious over Barnholtz, et al. (U.S. 2013/0302566) has been considered but is moot because the new ground of rejection does not rely on the combination that is now applied below. 
	The Double Patenting rejections are maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 4-5 and 11-27 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by USPN 4,808,467 issued to Suskind et al.
	Regarding modified Claim 1, where Applicant seeks an article comprising: 
a.  a wet-laid fibrous structure comprising a plurality of pulp fibers and  
b. a multi-fibrous element web comprising a plurality of spun filaments and a plurality of fibers; wherein the spun filaments are spun from a die and directly laid on top of the wet laid fibrous structure;  Suskind et al. teach making strong, absorbent nonwoven fabric containing wood pulp and textile fibers is prepared by hydroentanglement with a continuous filament, base web. The fabric may be apertured or essentially nonapertured and may be made water repellant for use in medical and surgical applications.[abstract].  In a preferred embodiment of the present invention, a continuous filament base web and a separately formed fibrous layer or web composed of a mixture of wood pulp fibers and textile fibers are spunlaced into one another to provide a nonwoven fabric. 
	The fibrous layer may be formed by any conventional web manufacturing process. For example, the web may be produced by a wet -laying process, or by air laying, or by other techniques utilized in the paper and nonwovens industries. In one preferred embodiment of this invention, the continuous filament web and the fibrous web are separately formed and brought together as separate layers or plies and then subjected to hydraulic entanglement to produce a single composite spunlaced fabric. [column 2; lines 12-28].  Suskind also teaches that the continuous filament web may be supplied from a suitable source in rolls, unwound from a roll, layered with one or more 
	 Regarding modified Claim 4, where Applicant seeks that the article according to Claim 1 wherein at least one of the plurality of fibers comprises a wood pulp fiber; Applicant is directed to Column 2, lines 42-51 of the Suskind et al reference.
	Regarding Claim 5, where Applicant seeks that the article according to Claim 1 wherein the wood pulp fiber is selected from the group consisting of: northern softwood kraft pulp fibers, southern softwood kraft pulp fibers, northern hardwood pulp fibers, tropical hardwood pulp fibers, and mixtures thereof; Applicant is directed to Column 2, lines 42-51 of the Suskind et al. reference.
	Regarding Claim 11, where Applicant seeks that the article according to Claim 1 wherein the wet laid fibrous structure comprises a surface having a surface pattern; Applicant is directed to column 3, lines 17-39 of the Suskind reference.
	Regarding Claim 12, where Applicant seeks that the article according to Claim 11 wherein the surface pattern comprises one or more relatively high density regions and one or more relatively low density regions; Applicant is directed to column 3, lines 17-39 of the Suskind reference.
	Regarding Claim 13, where Applicant seeks that the article according to Claim 11 wherein the surface pattern comprises one or more relatively high elevation regions and one or more relatively low elevation regions; Applicant is directed to column 3, lines 17-39 of the Suskind et al reference.
Regarding Claim 14, where Applicant seeks that the article according to Claim 11 wherein the surface pattern comprises one or more relatively high basis weight regions and one or more relatively low basis weight regions; Applicant is directed to Column 2, lines 64-column 3, lines 16 and column 3, lines 30-39 of the Suskind et al reference.
	Regarding Claim 15, where Applicant seeks that the article according to Claim 11 wherein the surface pattern is a non- random, repeating pattern; Applicant is directed to column 3, lines 17-29 of the Suskind et al reference. 
	Regarding Claim 16, where Applicant seeks that the article according to Claim 11 wherein the surface pattern comprises a plurality of discrete regions dispersed throughout a continuous network; Applicant is directed to column 3, lines 17-29 of the Suskind et al reference.
	Regarding Claim 17, where Applicant seeks that the article according to Claim 16 wherein at least a portion of the plurality of discrete regions exhibits a value of a common intensive property that is different from the value of the common intensive property exhibited by the continuous network; Applicant is directed to column 3, lines 17-29 of the Suskind et al reference.
	Regarding Claim 18, where Applicant seeks that the article according to Claim 17 wherein the common intensive property is selected from the group consisting of: density, bulk, basis weight, and mixtures thereof; Applicant is directed to Column 2, lines 64-column 3, lines 16 and column 3, lines 30-39 of the Suskind et al reference.
Regarding Claim 19, where Applicant seeks that the article according to Claim 1 wherein at least one of the fibers of the multi-fibrous element web is a pulp fiber; see rationale for Claim 1.
	Regarding Claim 20, where Applicant seeks that the article according to Claim 19 wherein the pulp fiber is a wood pulp fiber; Applicant is directed to Column 2, lines 42-51 of the instant reference of the Suskind et al reference.
	Regarding Claim 21, where Applicant seeks that the article according to Claim 20 wherein the wood pulp fiber is selected from the group consisting of: northern softwood kraft pulp fibers, southern softwood kraft pulp fibers, northern hardwood pulp fibers, tropical hardwood pulp fibers, and mixtures thereof; Applicant is directed to Column 2, lines 42-51 of the Suskind et al reference.
	Regarding Claim 22, where Applicant seeks that the article according to Claim 1 wherein at least one of the filaments of the multi-fibrous element web comprises a thermoplastic polymer; Applicant is directed to Column 1, lines 47-68 of the instant reference of the Suskind et al reference.
	Regarding Claim 23, where Applicant seeks that the article according to Claim 22 wherein the thermoplastic polymer is a polyolefin; Applicant is directed to Column 1, lines 47-68 of the Suskind et al reference.
	Regarding Claim 24. Where Applicant seeks that the article according to Claim 23 wherein the polyolefin is polypropylene; Applicant is directed to Column 1, lines 47-68 of the Suskind et al reference.
Regarding Claim 25, where Applicant seeks that the article according to Claim 1 wherein the multi-fibrous element web comprises a co-formed fibrous web; Applicant is directed to column 3, lines 38-61 of the Suskind et al reference.
	Regarding modified Claim 26, where Applicant seeks that the article according to Claim 1 wherein the article further comprises a second wet laid fibrous structure; Applicant is directed to column 3, lines 38-61 of the Suskind et al reference teaches the use of plural layers.
	Regarding Claim 27, where Applicant seeks that the article comprises at least one meltblown fibrous structure that forms at least one of the exterior surfaces of the article;  Suskind et al teach that the finished fabrics made up of fibrous structure are strong, water repellent, soft, pliable, cloth like in appearance and feel and are suitable for us in health care applications such a sterilization wrap, and operating room gowns and drapes and thus would be on the exterior surface of such articles.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
Claims 1, 4-6 and 10-27, is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnholtz et al. (U.S. 2013/0302566) in view of USPUB 2003/0135179 issued to Krautkramer et al. 
Regarding Claims 1 (modified) and 25-27: Barnholtz discloses a fibrous structure article. The article includes a first paper web, a second paper web ([0018], [0098] - [0100]). One of the webs includes a meltblown ([0127], [0128]) fibrous structure. The second paper web is associated with the first paper web (Figures 4-6). Barnholtz structurally discloses the invention, or in the least the differences, if any, are small and would have been obvious to one skilled in the art at the time the invention was filed.  The paper webs include wet-laid and air-laid fibrous structures [0039].
	Barnhotlz provides the teaching of using well know wet laying process to create the fibrous layers but are silent as to the filaments being spun from a die and directly laid on top of the wet laid fibrous structure.  This is remedied by the teachings of Krautkramer.
	Barnholtz and Krautkramer are analogous as they are both drawn to making tissue products made from multi co-formed fibrous structures. 
	Krautkramer teaches a three-layered coform material (i.e., a fibrous structure) wherein the first layer is positioned between the second and third layers, wherein all three layers comprise pulp fibers and thermoplastic meltblown fibers (Krautkramer, [0016-0017]; FIG. 1; claim 1-3).
	Krautkramer teaches the inner layer 74 comprises a higher amount of pulp fibers than the outer layers 70 and 72 [0017]; [0029]; and FIG. 1, wherein the inner 
	Krautkramer teaches the formation of the three-layered coform material includes a layer of meltblown fibers extruded from a die and directly laid on top of the inner layer 74 (i.e., paper web), wherein the meltblown fibers form a part of a coform layer  [0026-0027] and FIG. 2).  Krautkramer also teaches the thermoplastic meltblown fibers includes polyolefin and polyester thermoplastic material [0019].
	Therefore, a person having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have employed the method shown by Krautkramer as one of the wet laid methods that Barnholtz speaks too.  One would have been motivated to do so in order to use industry know standards and to create a composite quicker by cutting down on processing time. 
Regarding Claims 4-6 and 19- 20: the invention is disclosed as per claim 1, above. The first and second paper webs include a plurality of fibers. The fibers include wood pulp fibers; softwood and hardwood, which may be blended, chemical pulps, such as, kraft pulp fibers and mechanical pulp fibers [0050]. The pulp includes trichome fibers ([0051], [0084]).
	Regarding Claim 10: the invention is disclosed as per claim 1, above. The paper webs include an absorbent gel material ([0042], [0047]).
	Regarding Claim 11: the invention is disclosed as per claim 1, above. The paper web surface includes a surface pattern [0062],
Regarding Claims 12, 16-18: the invention is disclosed as per claim 11, above. The surface pattern includes discrete regions of high density and discrete regions of low density ([0009], [0017], [0053], [0105], [0138]).
	Regarding Claim 13: the invention is disclosed as per claim 1, above. The surface pattern includes high elevation regions and low elevation regions (Figure 6B).
	Regarding Claim 14: the invention is disclosed as per claim 11, above. The surface pattern includes high basis weight regions and low basis weight regions ([0055], [0064], [0108].
	Regarding Claim 15: the invention is disclosed as per claim 1, above. The surface pattern is a non-random repeating pattern (Figure 1).
Regarding Claims 19-20: the invention is disclosed as per claim 1, above. The meltblown fibrous structure includes a plurality of filaments as disclosed in paragraphs [0047], [0127] and [0128]. At least one structure forms an exterior surface of an article (Figure 1).
Regarding Claims 22-24; the invention is discloses as per claim 1 above, The thermoplastic polymer, and it further being a polyolefin and then further a polypropylene please see [0047-0049], Claim 5 and 6.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-6 and 8-27 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending applications 15/786010 [USPUB 20190077115-claims 1, 5-7 and 9-24], 15785/883 [USPUB 20180105993-claims 1 and 5-20], 15/785894 [20180105994-claims 1, 5, 6, 7 and 12-24], 15/786045 [20150105996-claims 1, 6-21], 15/786094 [20180150997-claims 1, 5, 7and 21-24], 15/786194 [20180105999-claims 1-20].  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the embodiment of the instant claims would be rendered obvious by the embodiments of claims in 15/786010 [USPUB 20190077115-claims 1, 5-7 and 9-24], 15785/883 [USPUB 20180105993-claims 1 and 5-20], 15/785894 [20180105994-claims 1, 5, 6, 7 and 12-24], 15/786045 [20150105996-claims 1, 6-21], 15/786094 [20180150997-claims 1, 5, 7and 21-24], 15/786194 [20180105999-claims 1-20]. 
	These are provisional nonstatutory double patenting rejections.  A terminal disclaimer may be filed to remedy these rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTI R SINGH-PANDEY whose telephone number is (571)272-1483.  The examiner can normally be reached on Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARTI SINGH-PANDEY/
Primary Patent Examiner
Art Unit 1796



AP